DETAILED ACTION

Response to Arguments
Applicant's arguments filed 11/19/21 have been fully considered but they are not persuasive.
Applicant argues that there is no disclosure or suggestion of “power adjustment value”.  The Examiner respectfully disagrees. Suzuki discloses the mobile station receives downlink control information from a base station (Suzuki, fig.12 element S205), the mobile station changes (adjustment) the uplink channel transmission power (fig.12 element S205).  The uplink channel is one of stored table TPC-PUCCH-RNTI and TPC-PUSCH-RNTI (par.0152).  Applicant concentrates on a logical term “determining” and presumes Suzuki fails to teach “determining”.  However, other logical technical term can be similar interpretation such as applies (Suzuki, par.0154).
Regarding claim 3, Applicant argues that Suzuki’s table TPC-PUCCH-RNTI or TPC-PUSCH-RNTI does not disclose “one of…two or more predefined transmit power control.  The Examiner respectfully disagrees. Tables TPC-PUCCH-RNTI and TPC-PUSCH-RNTI is just a heading of its table.  However, within each of TPC-PUCCH-RNTI or TPC-PUSCH-RNTI, there are one of… two or more in column of “number of TPC command” as shown in Suzuki fig.8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-8, 10-20, 22, 27-30, 32-42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US Pub. 2012/0087334) in view of Han (US Pub. 2021/0084597, priority filing date 04 April 2017). 
Regarding claim 1, Liu discloses a method performed by a wireless device for fast uplink power control, the method comprising: 
receiving a transmit power control command from a network node (par.005 “TPC command….in the physical downlink control channel….by the base station”, par.008 “the base station apparatus to transmit the TPC command to control the transmission power of a signal in the uplink of the mobile station apparatus”, par.018 “the mobile station apparatus receives from the base station apparatus downlink control information……and a TCP command for a physical uplink…”); 
determining one of two or more predefined transmit power control mapping tables to be used by the wireless device to interpret the transmit power control command (par.099 “stored in the form of a table”, fig.6, par.0120, 0174, 0180, 0196, 0203 “stored in the form of a table”); 
determining a power adjustment value based on the transmit power control command received from the network node using the one of the two or more predefined transmit power control mapping tables (par.068 “the mobile station apparatus a1 determines…..which one of the TPC-PUCCH-RNTI……is included in the transmission power control format”, fig.6).

Han discloses adjusting a transmit power of the wireless device based on the power adjustment value (par.0117-0134).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of Suzuki with the above teaching of Han in order to provide control information for transmission power depending on the altitude as suggested by Han (par.010).
Regarding claim 2, the modified Suzuki discloses transmitting an uplink transmission using the adjusted transmit power (Suzuki, par.0173 “0 dBm”, “4 dBm”, “1 dBm”).  
Regarding claim 3, the modified Suzuki discloses receiving from the network node an indication of the one of the two or more predefined transmit power control (Suzuki, par.007 “TPC-PUCCH-RNTI”, “TPC-PUSCH-RNTI”); 
wherein determining the one of the two or more predefined transmit power control mapping tables to be used by the wireless device comprises determining the one of the two or more predefined transmit power control mapping tables to be used by the wireless device based on the indication received from the network node (Suzuki, par.068 “the mobile station apparatus a1 determines…..which one of the TPC-PUCCH-RNTI and the TPC-PUSCH-RNTI”).
Regarding claims 4 and 30, the modified Suzuki discloses the two or more prefefined transmit power control mapping table to be use by the wireless device comprised determine at the wireless device, the one of the two or more predefined transmit power control mapping tables to be used by the wireless device based on one 
Regarding claim 5, the modified Suzuki discloses the one or more predefined criteria comprises a criterion related to a height of the wireless device (HAN, par.010 a first parameter and a second parameter ….. indicates the altitude, and wherein the second parameter…… depending on the altitude”).
Regarding claim 6, the modified Suzuki discloses the one or more predefined criteria comprise a criterion based on: a Reference Signal Received Power, RSRP, of a serving cell of the wireless device and a RSRP of one or more neighboring cells (Han, par.0130).
Regarding claim 7, the modified Suzuki discloses receiving one or more criteria from the network node; wherein determining the one of the two or more predefined transmit power control mapping tables to be used by the wireless device comprises determining the one of the two or more predefined transmit power control mapping tables to be used by the wireless device based on the one or more criteria received from the network node  (HAN, par.010 a first parameter and a second parameter ….. indicates the altitude, and wherein the second parameter…… depending on the altitude”).  
Regarding claim 8, the modified Suzuki discloses wherein the two or more predefined transmit power control mapping tables comprise a first transmit power control mapping table and a second transmit power control mapping table that is different than the first transmit power control mapping table (Han, par.0140).  

Regarding claims 11 and 33, the modified Suzuki discloses the first transmit power control mapping table has four entries corresponding to four different power adjustment values defined by the first transmit power control mapping table; and the second transmit power control mapping table has four entries corresponding to four different power adjustment values defined by the second transmit power control mapping table, at least one of which is greater than all of the four different power adjustment values defined by the first transmit power control mapping table (Han, par.0140 table 3, par.0156 table 5).
Regarding claims 12 and 34, the modified Suzuki discloses the first transmit power control mapping table has four entries corresponding to four different power adjustment values defined by the first transmit power control mapping table; and the second transmit power control mapping table has four entries corresponding to four different power adjustment values defined by the second transmit power control mapping table, at least one of which is less than all of the four different power adjustment values defined by the first transmit power control mapping table (Han, par.0140 table 3, par.0156 table 5).
Regarding claims 13 and 35, the modified Suzuki discloses the first transmit power control mapping table has a first number of entries and the second transmit power control mapping table has a second number of entries that is not equal to the first number of entries (Han, par.0140 table 3, table 4).  

Regarding claims 15 and 37, the modified Suzuki discloses the first transmit power control mapping table has four entries corresponding to four different power adjustment values defined by the first transmit power control mapping table; and the second transmit power control mapping table has eight entries corresponding to eight different power adjustment values defined by the second transmit power control mapping table, at least one of which is less than all of the four different power adjustment values defined by the first transmit power control mapping table (Suzuki, par.0173, fig. 14).
Regarding claims 16 and 38, the modified Suzuki discloses the first transmit power control mapping table is a subset of the second transmit power control mapping table (Han, par.0140, table 3, table 4).  
Regarding claims 17 and 39, the modified Suzuki discloses the two or more predefined transmit power control mapping tables define accumulated power adjustment values (Han, par.0140 table 3 “accumulated”).  

Regarding claims 19 and 41, the modified Suzuki discloses the transmit power control command from the network node comprises receiving, from the network node downlink control information comprising the transmit power control command (Suzuki, par.006-007).  
Regarding claims 20 and 42, the modified Suzuki discloses a pathloss compensation factor is jointly indicated with the power adjustment value using the same field in the downlink control information (HAN, par.0124-0130).  
Regarding claim 22, the modified Suzuki discloses everything as claim 1 above.  More specifically, the modified Suzuki discloses an interface; and processing circuitry (Suzuki, fig. 7 elements a13, a14).
Regarding claims 27 and 44, the modified Suzuki discloses everything as claim 1 above.  More specifically, the modified Suzuki discloses a network node signaling from the network node to a wireless device (par.028, par.099), or one or more criteria to be used by the wireless device to select the one of the two or more predefined mapping table to be used by the wireless device (consideration is optional).
Regarding claim 28, the modified Suzuki discloses the indication of the one of the two or more predefined transmit power control mapping tables to be used by the wireless device (HAN, par.010 a first parameter and a second parameter ….. indicates the altitude, and wherein the second parameter…… depending on the altitude”, par.0130) or the one or more criteria to be used by the wireless device to select the one 
Regarding claim 29, the modified Suzuki discloses the indication of the one of the two or more predefined transmit power control mapping tables to be used by the wireless device (consideration is optional) or the one or more criteria to be used by the wireless device to select the one of the two or more predefined mapping tables to be used by the wireless device comprises: signaling, from the network node to the wireless device the one or more criteria to be used by the wireless device to select the one of the two or more predefined transmit power control mapping tables (Han, par.0290).  

Allowable Subject Matter
Claims 9, 21, 31 and 43 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-789915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642